Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





Exhibit 10.19




HOMECARE HOMEBASE, L.L.C.
RESTATED CLIENT SERVICE AND LICENSE AGREEMENT


This Restated Client Service and License Agreement (the “Agreement”) is made and
entered into this 31st day of December, 2014, by and between Homecare Homebase,
LLC, a Delaware limited liability company (“HCHB”) and EHHI Holdings, Inc., a
Delaware corporation, including all of its wholly owned subsidiaries (“Client”).


WHEREAS, HCHB has developed an inclusive homecare management software product
that includes multiple modules for collecting, storing, retrieving and
disseminating home care patient health and health related information by and on
behalf of home health care agencies, point of care staff, physicians, patients
and patient family members via hand held mobile computing devices and desktop
computers linked with an internet website hosted by HCHB; and


WHEREAS, Client desires to utilize the HCHB System, including all software
products developed by HCHB in connection therewith, for which Client shall
receive training, documentation, and technical support, subject to the terms and
conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, HCHB and Client agree as follows:


1.    License. HCHB hereby grants to Client a non exclusive, non transferable
(except pursuant to Section 26) right and license to use the HCHB software
products identified on Schedule A (the “Licensed Software”) (i) during the term,
on the internet website hosted by HCHB (the “HCHB Website”) (the Licensed
Software and HCHB Website collectively, the “HCHB System”) or on other websites
if permitted by Section 10.4 (Cancellation of Hosting and Maintenance Services),
(ii) or after the term, on a self-host by Client or a third party hosted
application service provider to Client. The term “Licensed Users” shall refer to
Client and all of Client’s staff and in-home service providers. The term
“Authorized Users” shall refer to Licensed Users as well as the treating
physicians and family members of Client’s patients. Client acknowledges that the
Licensed Software resides solely on the HCHB Website (or on other websites if
permitted by Section 10.4) and may be accessed by Authorized Users utilizing
computer hardware and mobile computing devices purchased by Client (or the
Authorized Users) from HCHB or other third party vendors. Client agrees that its
use of the Licensed Software shall be limited to the Authorized Users, and shall
be subject to all of the limitations and restrictions set forth herein and on
Schedule “A” hereto, including all limitations imposed on HCHB by its third
party vendors (provided that Client is made aware of those limitations in
advance and the limitations do not prevent Client’s use of the Software as
generally reflected in HCHB’s Manuals). Further, except as otherwise set forth
herein (including pursuant to Section 26), Client agrees that it may not sell,
sublicense, lease or otherwise transfer all or any portion of its rights under
this Agreement to any third party, including the performance by Client of data
processing or time sharing services utilizing the HCHB System or the Licensed
Software, absent the prior written consent of HCHB. Client acknowledges and
agrees to be responsible for the compliance with the terms of this Agreement
(including the confidentiality provisions of Section 5 below) by all Authorized
Users designated by Client hereunder.


1.1.    Notwithstanding the foregoing, the licenses granted hereunder are fully
paid, perpetual, irrevocable licenses for Client and its Affiliates to use the
HCHB System, including all application versions




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





of the Licensed Software throughout the United States and Canada in connection
with their business operations, but not in connection with the operation of a
service bureau or processing center for unaffiliated third parties. As used
herein, the term “Affiliates” shall mean those entities that are, from time to
time, controlling, controlled by, or under common control with Client.


1.2.    [Intentionally Omitted.]
2.    Term. This Agreement became effective (the “Effective Date”) upon December
1, 2004 and shall continue thereafter until terminated in accordance with
Section 10 below. Each anniversary thereof shall be referred to herein as a
“Contract Year”. The term “Year One” shall mean the twelve month period
beginning with the Effective Date.


3.    Training and Implementation.


3.1.    Pre-Implementation Planning. Promptly following the Effective Date,
representatives of the parties shall meet to conduct a pre-implementation
planning meeting, whereby the parties shall designate the respective
responsibilities of the parties for implementing the HCHB System, including the
designation of required computer hardware and related hosting accessories and
the schedule for conducting the training of Client and all initial Licensed
Users initially designated by Client. Client will bear [****] associated with
such activities [****]. Each party will bear its own travel expenses.


3.2.    Initial Training; Manuals. HCHB agrees to provide Client and all
Licensed Users with training and initial consultation on the implementation and
use of the HCHB System, HCHB Website and Licensed Software. Such training shall
be conducted by HCHB professionals at HCHB’s training facility in Dallas, Texas,
or at Client’s facility, at Client’s election. Client shall be solely
responsible for all travel and related expenses incurred by its trainees. Client
acknowledges that it will be solely responsible for the training of any person
subsequently designated by Client as an Authorized User who does not otherwise
participate in the HCHB training program. Additionally, HCHB shall provide
Client with a single copy and an electronic copy of the HCHB System User Manuals
(the “Manuals”) that detail the features and functionalities of the HCHB System,
HCHB Website and Licensed Software. Client may make additional copies of the
Manuals (in physical or electronic form) as reasonably necessary for its use of
the HCHB System pursuant to this Agreement, and HCHB will provide additional
copies of the Manuals to Client at Client’s request (for which Client will
reimburse HCHB). The ownership, use and dissemination of the Manuals is
otherwise subject to the terms of Section 5 below.


3.3.    Designated Contacts. Client shall designate not more than two (2)
persons within its organization who must complete the training procedures
specified in Section 3.2 above in each component of the HCHB System and Licensed
Software and be experienced in the use of Client’s hardware and the mobile
computing devices used to access the HCHB Website. Such persons shall serve as
Client’s “Designated Contacts.” Client shall advise HCHB in writing prior to the
Effective Date of the selection of the initial Designated Contacts and notify
and provide HCHB with timely notice of any change of the Designated Contacts.
The Designated Contacts will be primarily responsible for assisting Authorized
Users with technical aspects of the HCHB System and Licensed Software, and for
responding in the first instance and attempting to resolve questions and
problems related to the operation and use of the HCHB System and Licensed
Software by Authorized Users. Absent emergency circumstances, only Designated
Contacts may request telephone support and error corrections from HCHB and
Client acknowledges that HCHB will direct all of its communications concerning
same to Client’s Designated Contacts.








--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





4.    Client Hardware Requirements. Client acknowledges that the use of the HCHB
System and Licensed Software requires that Client maintain, at its sole expense,
the following equipment meeting, at the minimum, the specifications established
by HCHB in the Manuals: (i) personal computers for use of the Licensed Software
on HCHB Website, (ii) mobile computing devices approved by HCHB to ensure
compatibility with the Licensed Software for use by Licensed Users, purchased
from HCHB or third party vendors, and (iii) an internal telephone network,
including telephone line connections or the equivalent, and high speed Internet
access services (via DSL, cable or T1 connectivity). HCHB has previously
provided to Client a document containing these specifications. Client will be
solely responsible for training its Authorized Users in the use of its computer
hardware and mobile computing equipment used to access the Licensed Software and
the HCHB Website.


5.    Ownership of Intellectual Property and Confidential Use.


5.1.    Client acknowledges that the HCHB System and Licensed Software are
proprietary to HCHB and that Client acquires no rights of ownership in the HCHB
System or Licensed Software, except the right to use the HCHB System and
Licensed Software in accordance with this Agreement. Client further acknowledges
that all intellectual property rights in the HCHB System and Licensed Software
shall be and remain vested in HCHB (or those third parties with whom HCHB
maintains license agreements providing for integrating software utilized in the
Licensed Software). Client acknowledges and agrees that this Agreement shall be
Client’s sole source of rights in and to the HCHB System, the Licensed Software,
and the HCHB Website, and any other intellectual property of HCHB, and Client
shall obtain no such rights merely by virtue of its employment of any current or
former employee of HCHB.


5.2    All Manuals, clinical information such as clinical pathways and physical
assessment tools, technical information and documentation, data, drawings,
specifications, software listings, source or object code that HCHB may have
imparted or disclosed and/or may from time to time impart or disclose to Client
forming all or part of, and relating substantially to, the HCHB System and
Licensed Software are proprietary to HCHB and constitute confidential
information of HCHB (“HCHB Confidential Information”). Client agrees that it
shall use such HCHB Confidential Information solely in accordance with the
provisions of this Agreement and that it shall not at any time during or after
the expiration or termination of this Agreement impart or disclose any such HCHB
Confidential Information, whether directly or indirectly, to any third party
without HCHB’s prior written consent in each instance. Subject to the foregoing,
Client shall take all necessary and reasonable steps to keep the Licensed
Software under adequate security to insure that no unauthorized copies or uses
are made thereof, and to protect the confidentiality of the Licensed Software.
Client shall notify HCHB immediately of any unauthorized use or possession of
the Licensed Software (or copies thereof) by third parties. Furthermore, Client
agrees not to continue use of any of the HCHB Confidential Information after the
expiration or termination of this Agreement. Client moreover agrees not to
reverse engineer, disassemble, de-compile, translate or modify the Licensed
Software or any part thereof without prior written permission from HCHB, except
as necessary to exercise its rights in the Licensed Software herein.


5.3.    Client Data. Client shall be solely responsible and HCHB shall not be
responsible for the content, accuracy, truthfulness, completeness and quality of
all patient health information and any other data, including without limitation
data concerning Client’s patients, services provided, and/or business
operations, entered into the HCHB System (collectively, “Client Data”). Client
is and shall remain the sole owner of all Client Data and HCHB assumes no
liability with respect to such Client Data based on any violations, causes of
action, judgments, allegations, and related costs arising from Client’s use of
the HCHB System and/or Licensed Software and the content (or lack of content) of
the Client Data. Client acknowledges that (a) HCHB may access and/or use such
Client Data solely for the purposes of performing its obligations under this
Agreement and in accordance with the terms of the Health Insurance Portability
and Accountability Act




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





of 1996 (“HIPAA”) and the Business Associate Agreement between the parties and
(b) HCHB shall have the right to make all legal use of de-identified Client Data
created by HCHB pursuant to the HIPAA de-identification standard and
implementation specifications under 45 C.F.R. § 164.514. Pursuant to
§ 164.514(a) of the HIPAA Privacy Rule, Client Data is considered de-identified
with respect to a patient or other individual when that Client Data does not
identify an individual and with respect to which there is no reasonable basis to
believe that the Client Data can be used to identify an individual. All
de-identified information created by HCHB in compliance with the Agreement will
belong exclusively to HCHB provided that (i) Client will not hereby be prevented
from itself creating and using its own de-identified information and (ii) HCHB
must present such de-identified information on an anonymous basis, and may not
directly or indirectly use or present the data in any way that identifies or
could be used to identify the company, provider, or affiliates thereof
(including any group of affiliated providers) that supply the Client Data. For
consideration of the aforementioned access and/or use of Client de-identified
data, HCHB will provide Client with access to and use of HCHB’s Benchmarking
Services for all such de-identified data [****] for a period of [****] following
the date upon which the Benchmarking Services Database includes non-Client
de-identified data [****]. As used in this Section 5.3, (a) “Benchmarking
Services” means a new product to be developed by HCHB that enables comparative
benchmarking, based on de-identified data from HCHB clients, of the operational
and clinical performance of homecare agencies and hospice agencies against
agencies of similar size and reach, and (b) “Benchmarking Services Database”
means the database derived by HCHB exclusively containing de-identified data
from HCHB clients for the Benchmarking Services. Benchmarking Services shall be
deemed to be incorporated into Schedule A (Licensed Software) of the Agreement.


5.4.    The confidentiality provisions of this Section 5 shall not apply to any
information (excluding Client Data) that (i) is already known to the receiving
party or its affiliates, free of any obligation to keep it confidential; (ii) is
or becomes publicly known through no wrongful act of the receiving party or its
affiliates; (iii) is received by the receiving party from third party without
any restriction on confidentiality; (iv) is independently developed by the
receiving party or its affiliates; (v) is disclosed to third parties by the
disclosing party without any obligation of confidentiality; (vi) is approved for
release by prior written authorization of the disclosing party; or (vii)
recipient’s legal advisors state must be disclosed to comply with law,
regulation, executive or judicial order, or other legal requirement, provided,
however, that the party intending to make such disclosure advises the other
party as promptly as reasonably possible under the circumstances of the intended
disclosure and provides reasonable cooperation in any effort by the other party
to obtain a protective order or other similar relief.


6.    HCHB’s Representations and Warranties; Disclaimers.


6.1.    HCHB makes the following representations and warranties to Client:


(a)    HCHB has the legal right to enter into this Agreement, to perform its
obligations hereunder, and to license the HCHB System and Licensed Software to
Client in the manner provided for hereunder.


(b)    Neither the HCHB System, HCHB Website, or Licensed Software, nor use
thereof pursuant to this Agreement, infringes, misappropriates, or conflicts
with, the rights held by any third party under any patent, trademark, copyright,
trade secret or other proprietary right. HCHB has used and will use commercially
reasonable efforts to ensure that the HCHB System, HCHB Website, and Licensed
Software will be free of (i) any computer code or instructions that may disrupt,
damage, or interfere with Client’s, or any Authorized User’s, computer and/or
telecommunications facilities (e.g., malicious code or viruses); (ii) any "back
doors" or "trap doors" which allow for application code access through the
bypassing of any/all security features; and (iii) any barriers designed for, or
having




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





the effect of, preventing Client and Authorized Users from accessing all of its
data (including Client Data) in non-encrypted form with the data structures and
relationships preserved.


(c)    HCHB shall maintain the Client Data on the HCHB Website, for receipt and
transmission of basic data concerning Client’s patients on a 24-hour, 7-day per
week basis, except during those periods where HCHB performs scheduled
maintenance, such as updating the Licensed Software and servicing or upgrading
web-hosting equipment (which periods HCHB will use reasonable efforts to
minimize and schedule at times least disruptive to Client and its Authorized
Users). Whenever possible, HCHB will notify Client of any scheduled maintenance
not less than 5 days prior to the scheduled maintenance;


(d)    HCHB shall provide computer facilities and high speed Internet
connectivity at the hosting site, as required for the operation of the HCHB
Website and the use of the HCHB System. HCHB does not warrant that the Licensed
Software will meet all of Client’s customer and patient requirements, be error
free, or operate without interruption.


Performance - Because HCHB back-office applications are accessed via the
Internet, it is not feasible to guarantee system performance, because HCHB has
no control over a customer's Internet bandwidth and latency. HCHB does guarantee
an adequate pipeline between HCHB’s system and the Internet, and adequate
hardware resources to enable its applications to be responsive for all of our
users. HCHB will allow maximum average response time by providing average
bandwidth of not less than 125% of the average bandwidth utilization during any
one month period and by providing average CPU and memory availability of not
less than 125% of average memory utilization during any one month period. Upon
Client’s request, HCHB will provide Client with reports of monthly bandwidth and
memory usage and availability.


Availability - Because HCHB back-office applications are accessed via the
Internet, it is not feasible to guarantee system availability because HCHB has
no control over a customer's Internet availability. However, HCHB does guarantee
that its systems will be up and running, and available to users with Internet
availability for a minimum of 99.5% of the time, measured during any continuous
30 day period, excluding planned system outages. System availability is
constantly tracked, and all incidents of unplanned loss of availability are
recorded and reported to our users. Upon Client’s request, HCHB will provide
Client with frequent (at least monthly) detailed reports of its back-office
response time and availability statistics. Brief, planned system outages are
done on a very infrequent basis. These types of outages are for necessary system
maintenance or reconfiguration, and are typically performed between 11:00 pm and
4:00 am (EST).


Penalties - In the event and to the extent that the HCHB system does not perform
in accordance with the Performance and Availability standards outlined in this
Section 6.1(d), HCHB will refund an amount equal to one month of Client’s
hosting fees (which is the equivalent of one-third of the hosting portion of
Client's quarterly Maintenance and Hosting Fee, as calculated according to the
Hosting Rate set forth on Schedule "A" hereto).


Redundant system components and connectivity shall be provided to minimize
unscheduled down-time, however, HCHB does not and cannot control the flow of
data to or from the HCHB Website and other portions of the Internet. Such flow
sometimes depends in large part on the performance of internet services provided
or controlled by third parties. At times, actions or inactions of such third
parties may impair or disrupt Client's connections to the internet (or portions
thereof). Although HCHB will use commercially reasonable efforts to




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





take all actions it deems appropriate to remedy and avoid such events, HCHB
cannot guarantee that such events will not occur. Accordingly, HCHB disclaims
any and all liability resulting from or related to such events.


HCHB acknowledges that Client has the ability to conduct impromptu inspections
of HCHB’s data center and development facilities. HCHB will require only a 48
hour notice to ensure availability of appropriate staff.


(e)    HCHB shall perform daily back-ups of all Client Data on the HCHB Website
and restore the HCHB Website to the level of the most recent usable back-up, if
and when necessary. Upon Client’s request, HCHB will also provide a monthly
extract for the Client data in a format agreeable to both parties with meta data
updates. HCHB will utilize reasonable commercial off-site back-up storage to
provide Client added security, to which back-up tapes of Client’s data will be
transported on at least a weekly basis. Client will have reasonable access
rights to the off-site storage of its data.


(f)    HCHB shall provide service personnel to assist Client in the use of the
HCHB System during HCHB’s normal business hours of 8:00 a.m. to 5:00 p.m.,
Central Standard Time, Monday through Friday, except for HCHB-observed holidays
(provided that HCHB will provide Client an annual list of these holidays in
advance). The current HCHB-observed holidays are listed in a document previously
provided to Client. In addition, HCHB personnel will be available by answering
service/pager outside normal business hours but only to receive and respond to
reports of emergencies related to the HCHB System, at no charge to Client. Such
telephone support is not a substitute for training, and may only be requested by
Client’s Designated Contacts (as defined in Section 3.3);


(g)    HCHB may, at its discretion, develop bug fixes, modifications,
improvements and updates to the Licensed Software, the HCHB System and/or HCHB
Website (collectively, the “Improvements”). As applicable, the Improvements will
be made automatically available to Client and Authorized Users, and in those
cases where the Improvements result in significant changes to the graphical user
interface or add significant features or functionalities to the HCHB System,
HCHB will send a written notice advising Client of the Improvements, the date of
proposed release, and any actions required by Client or Authorized Users in
order to access and implement such Improvements. HCHB will use reasonable
efforts to minimize cost or disruption to Client and its Authorized Users due to
any Improvements;


(h)    The HCHB System, HCHB Website, and Licensed Software will perform
substantially in accordance with the documentation therefor during the term of
this Agreement. HCHB will undertake to diagnose and correct in a timely fashion
any reported and reproducible failure (or other reproducible failure of which
HCHB becomes aware) of the Licensed Software, HCHB System or HCHB Website, to
perform substantially in accordance with the documentation when used in or via
the desktop computers or mobile computing devices meeting the then-current
minimum specifications maintained by HCHB. HCHB will use reasonable efforts to
minimize cost or disruption to Client and its Authorized users due to any
changes in minimum specifications.


THE WARRANTIES SET FORTH ABOVE ARE EXCLUSIVE AND IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY, SATISFACTORY QUALITY, NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE. THE PROVISIONS OF THIS SECTION 6 ARE SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTION 13 BELOW.




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





7.    Fees.


7.1    Training Fees. Client agrees to pay to HCHB the training fees set forth
on Schedule “A” hereto on the date indicated thereon for the training services
described in Section 3.2.


7.2.    Base License Fee. Client agrees to pay to HCHB a one-time,
non-refundable base license fee (the “Base License Fee”) in the amount specified
on Schedule “A” attached hereto, which Base License Fee shall be payable in
accordance with the terms set forth in Section 7.5 below.


7.3.    User Fee. Client agrees to pay to HCHB a one-time per user fee (the
“User Fee”) in the amount specified on Schedule “A” for the number of Licensed
Users designated by Client from time to time during the term hereof as Licensed
Users of the Licensed Software . The initial number of Licensed Users of Client
(“Initial Licensed Users”) and the initial User Fee are designated on Schedule
“A” hereto. User Fees for additional Licensed Users are due upon authorization
of such users by HCHB and will be payable under the same terms and conditions of
the initial User Fee (over the 5 years thereafter).


7.4    Maintenance and Hosting Fee. In consideration for the services rendered
by HCHB pursuant to Section 6 above, Client agrees to pay to HCHB a quarterly
maintenance and hosting fee (the “Maintenance and Hosting Fee”), equal to
Client’s Base License Fee plus current User Fee (for the number of Licensed
Users specified by Client for the Contract Year quarter) multiplied by the
Maintenance Rate and Hosting Rate set forth on Schedule “A” hereto. The
Maintenance and Hosting Fee for each Contract Year quarter (calculated as of the
last day of the month preceding such quarter based on the total number of
Client-specified Licensed Users for such quarter on such day, provided that
Client may decrease the number of Licensed Users by providing notice to HCHB at
least thirty (30) days before the start of the new quarter) will be calculated
and paid quarterly in advance and in accordance with the following Section. If
Client exercises its option pursuant to Section 10.4 to terminate Hosting and/or
Maintenance Services, to reinstate the provision of Hosting and/or Maintenance
Services, Client must pay the lesser of applicable: (a) HCHB’s new lines fee; or
(b) the aggregate of unpaid maintenance fees from the time of cancellation until
reinstatement.


7.5    Payments. The aggregate sum of the Base License Fee and the initial User
Fees (for the number of Licensed Users set forth in Schedule “A”) of Client (the
“Initial Fees”) shall be payable in accordance with the following schedule:


(i)    Twenty-five percent (25%) of the Initial Fees shall be due upon the final
execution of this Agreement;


(ii)    Fifteen percent (15%) of the Initial Fees shall be due no later than 90
days after final execution of this Agreement;


(iii)    Ten percent (10%) of the Initial Fees due no later than 180 days after
final execution of this Agreement;


(iv)    Three point one two five percent (3.125%) of the Initial Fees shall be
due at the start of each Contract Year quarter for Contract Year 2 through
Contract Year 5 (sixteen quarterly payments), however, such quarterly payments
shall be decreased pro rata for any decrease in the Initial Licensed Users;


HCHB will invoice Client for the above Initial Fee installment payments at least
thirty (30) days before each due date. In the event Client fails to pay within
twenty (20) days after the date due






--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].







any undisputed installments of the Initial Fees, this Agreement shall
automatically terminate, and all prior payments received by HCHB shall be deemed
fully earned by HCHB and shall not be refunded.


All such Initial Fees described above have been paid in full.


At the end of Contract Year 5, Client shall make quarterly payments of the
Maintenance and Hosting Fee described in Section 7.4 for any subsequent quarter
during the term of this Agreement. HCHB will invoice Client for Maintenance and
Hosting Fees on the first day of each Contract Year quarter, specifying the
current number of Licensed Users (which number is calculated per Contract Year
quarter and subject to change by Client for each quarter as set forth in Section
7.4). Payment of the Maintenance and Hosting Fee will be due within thirty (30)
days of the start of each applicable Contract Year quarter. The failure to pay
such invoice (unless disputed) on or before the due date shall constitute a
material breach of this Agreement, and Client acknowledges that, in addition to
all other remedies available to HCHB under this Agreement, HCHB may, as a result
of such material breach, on 24-hours prior notice to Client restrict Client’s
access to the HCHB Website and the HCHB System until all outstanding undisputed
invoices are paid. HCHB reserves the right to charge and collect interest at the
lesser of 1.5% per month or the maximum rate allowed under applicable Texas law
on the unpaid balance of each undisputed invoice not paid on or before its due
date.


7.6.    Client Taxes. Client accepts responsibility for all federal, state and
local taxes paid or payable under this Agreement, including sales, use, excise
and other taxes and all government imposed fees and charges (but excluding any
taxes due by HCHB based on its income).


7.7    Self Hosting Option. Client may convert the license set forth in Section
2.1 of the Agreement into a stand-alone non-hosted license by providing HCHB
with ninety (90) days prior written notice of its intent to host the Licensed
Software on Client’s own system, except that if HCHB terminates this Agreement
pursuant to Section 10.1 or 10.2 hereof, such notice period will be waived. The
parties shall thereafter determine the terms and timeframe for HCHB’s delivery
of all object code related to the Licensed Software and Client Data in its
possession to Client, and HCHB’s assistance necessary for an orderly transition
of the Licensed Software from its HCHB hosted environment to Client’s systems.
Once the transition is completed, Client shall no longer be obligated to pay to
HCHB a fee for hosting the Licensed Software, and instead the parties shall
agree upon an equitable adjustment to the Annual Maintenance and Hosting Fee
described in Section 7.4. Furthermore, the frequency of Maintenance releases for
self hosted Clients will be limited to one time per year or additionally as
necessary to meet changes in regulatory requirements.


8.    Insurance. HCHB shall maintain in force during the term of this Agreement
a standard fire and extended coverage insurance policy insuring HCHB’s
web-hosting facility and its contents. HCHB and Client, and all parties claiming
under them, mutually release and discharge each other and their respective
officers, directors, partners, employees and agents, from all claims and
liabilities arising from or caused by any casualty or hazard to the extent
covered by valid and collectible insurance on the facility; provided that such
release shall not operate in any case where the effect is to invalidate such
insurance coverage. This release shall apply even if the loss or damage shall be
caused by the fault or negligence of a party hereto or for any person for which
such party is responsible.


9.    Compliance With Laws. The parties shall at all times comply with all
applicable state, federal and local laws and regulations applicable to their
respective business operations. Neither party shall engage in any activities
that constitute or encourage a violation of any applicable law or regulation,
including HIPAA,






--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





or that defame or invade the privacy of any third party, including any Client
patient. The parties agree that to the extent federal, state or local laws are
amended or promulgated that impair or affect the terms and


conditions of this Agreement or the manner in which the parties conduct their
respective business operations, both HCHB and Client shall use commercially
reasonable efforts to effect an amendment to this Agreement to comply with such
relevant law or regulations. To the maximum extent possible, any such amendment
shall preserve the underlying economic and financial arrangements between the
parties. In the event of a change in existing law and the parties are unable to
agree to any such amendments required hereunder, the matter of amending the
Agreement shall be submitted to dispute resolution in accordance with Section 17
below. HCHB will use commercially reasonable efforts to cause the Licensed
Software to function in compliance with mandatory federal, state and local
regulations, existing and future, including HIPAA. HCHB agrees that it may be
considered a “business associate” of Client under HIPAA and agrees to execute
Client’s Business Associate Agreement (to the extent it has not already done
so), a copy of which is attached hereto as Exhibit 1, and to comply with its
terms.


10.    Termination.


10.1    With Advance Notice. Each party hereto shall have the right to terminate
the Agreement in the event of a material breach of this Agreement by the other
party. In such event, the party exercising its right to terminate shall provide
written notice of such breach to the breaching party and, in all cases other
than the failure of Client to pay an undisputed invoice due in accordance with
this Agreement, the breaching party shall have a period of thirty (30) days
following its receipt of such written notice to cure such breach. If such breach
is not cured within such 30-day period, the party exercising its right to
terminate may then send written notice to the breaching party terminating the
Agreement, and such Agreement shall be terminated upon receipt by the breaching
party of such written notice. In the case of Client’s failure to timely pay an
outstanding undisputed invoice in accordance with this Agreement, HCHB shall
provide written notice of such breach, and such breach must be cured on or
before the expiration of ten (10) days following written notice thereof by HCHB;
otherwise HCHB may exercise its right to terminate this Agreement.


10.2    Termination Without Advance Notice. Notwithstanding the terms of Section
10.1, each party may terminate this Agreement upon written notice to the other
party (which will terminate this Agreement and all obligations of the parties
hereunder) in the event of the occurrence of any of the following: (a) the other
party assigns or attempts to assign its rights under this Agreement in violation
of Section 26; (b) the other party requests or suffers the appointment of a
trustee or other receiver, or its assets are attached or judgment is executed
upon its business or assets; (c) the other party makes an assignment for the
benefit of its creditors; or (d) the other party files a voluntary proceeding in
bankruptcy or fails to obtain a dismissal of any involuntary proceeding against
it in bankruptcy within sixty (60) days after it is filed. Notwithstanding the
terms of Section 10.1, Client may terminate this Agreement upon written notice
to HCHB (which will terminate this Agreement and all obligations of the parties
hereunder) in the event Client terminates the Business Associate Agreement
attached as Exhibit 1 for HCHB’s breach thereof.


10.3.    Termination for Convenience. Notwithstanding any other provision in
this Agreement, (a) Client may terminate this Agreement at any time and for any
reason upon ninety (90) days prior written notice to HCHB, and (b) beginning on
the date that is the thirteenth (13th) anniversary of December 19, 2013, HCHB
may terminate this Agreement at any time and for any reason upon two (2) years
prior written notice to Client.










--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





10.4    Cancellation of Hosting and Maintenance Services. Client shall have the
option, exercisable (i) at any time following the expiration of one year from
the Effective Date or (ii) immediately if this Agreement is terminated pursuant
to 10.2 (b), (c) or (d), or if Client terminates the Business Associate
Agreement for


breach, or (iii) immediately if HCHB assigns the agreement or experiences a
Change of Control, to provide written notice to HCHB that Client no longer
desires for HCHB to continue providing hosting services


(“Hosting Service”) or maintenance, support and upgrade versions and services
(“Maintenance Services” and together with Hosting Services, the “Hosting and
Maintenance Services”) for Client’s continued use of the Licensed Software and,
in such event, such Hosting Services and/or Maintenance Services shall cease to
be provided by HCHB (x) on a date ninety (90) days from the date of HCHB’s
receipt of such written notice in the case of scenarios (i) or (iii) above, or
(y) immediately in the case of scenario (ii) above (in any such case, the
“Cancellation Date”). Such cancellation shall not prejudice HCHB’s right for
payment for all Hosting Services and/or Maintenance Services provided by HCHB to
Client prior to the Cancellation Date, and Client shall remain liable for the
payment thereof. On or before the Cancellation Date of Hosting Services and/or
Maintenance Services, HCHB shall provide Client with a copy of the then-current
executable version of the Licensed Software. After cancellation of Maintenance
Services, HCHB shall have no further obligation to provide Client with any
upgraded or improved versions of the Licensed Software. Following the
Cancellation Date, Client will have no obligation to pay the fees for the
cancelled services. Client is hereby granted a present perpetual, non-exclusive,
non-transferable right and license to use the Licensed Software in the
executable version provided to Client in connection with the Cancellation Date,
subject to all of the terms and conditions contained in this Agreement
pertaining to Client’s use of the Licensed Software, including the ownership and
confidentiality provisions of Section 5 herein. Client hereby agrees not to
exercise its rights under such license until after the Cancellation Date. If at
any time following the Cancellation Date Client shall desire for HCHB to
reestablish Hosting Services and/or Maintenance Services on behalf of Client,
HCHB agrees to do so provided Client resumes payment of the applicable Hosting
and Maintenance Fees as set forth herein, and in addition, pays to HCHB all fees
for Maintenance Services to which HCHB would have otherwise been entitled to
receive from Client since the Cancellation Date. “Change of Control” of a party
occurs when the collective owners of that party’s capital stock (or ownership or
membership interests) as of the date of this Agreement no longer own at least
50% of such party’s capital stock (or ownership or membership interests). In the
event Client cancels Maintenance Services and/or Hosting Services, and upon the
request of Client, HCHB shall provide reasonable transition assistance on a time
and material basis at its then-current hourly rate for such services.


10.5    Transfer of Licensed Software Upon Termination. Upon the expiration or
termination of this Agreement without cause by either party, HCHB shall convey
and assign to Client, without further payment by Client, the then current
version of the Licensed Software, for use in connection with Client's business
operations, but not in connection with the operation of a service bureau or
processing center for unaffiliated third parties. Such assignment shall not
include the source code or any source code materials and HCHB shall have no
further obligations to provide any maintenance, support, or upgrades to the
Client with respect to its use of the Licensed Software following termination of
this Agreement, and any and all expressed or implied warranties with respect to
the Licensed Software provided by HCHB pursuant to this Agreement with respect
to the Licensed Software shall also terminate and be of no further force or
effect.


11.    Effect of Termination. Upon the effective date of termination of this
Agreement:


(a)    HCHB will immediately cease providing to Client access to the HCHB System
and the Licensed Software, and all usernames and passwords for Client and its
Authorized Users shall be




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





deactivated with the following exception; HCHB will allow access by two (2) of
Client’s Users to Client’s data on HCHB’s System for up to thirty (30) calendar
days from the date HCHB has provided Client with a copy of its data in a machine
readable SQL database format;


(b)    Any and all undisputed payment obligations of Client under this Agreement
for services provided through the date of termination will immediately become
due and payable; and


(c)    Within fifteen (15) days after such termination, each party will return
to the other all Confidential Information and Client Data of the other party in
its possession and will not make or retain any copies thereof except as required
to comply with applicable laws relating to the retention of Client Data. Client
acknowledges and understands that upon termination of this Agreement and return
of Client Data to Client, HCHB shall remove Client Data from the HCHB Website.
Upon termination, HCHB will provide Client access to the data until data is
provided in acceptable format readable to the Client. Client shall be entitled
to retain its Client Data and copies of reports which it generated using or with
assistance of the Licensed Software prior to the effective date of termination,
but shall return, destroy or erase in a secure fashion all copies of the
Licensed Software, related documentation and the Manuals that are in the
possession of or controlled by Client or an Authorized User and shall certify to
HCHB in writing that it has done so. Client will not be required to return any
HCHB Confidential Information to HCHB if Client has the continuing right and
license to use the Licensed Software pursuant to Section 10.4, and Client may
utilize such Confidential Information as reasonably necessary to exercise such
rights (and any other continuing rights) hereunder.


12.    Indemnification. HCHB will indemnify, defend and hold Client, its
affiliates and other customers or clients, harmless from and against any and all
costs, liabilities, losses, expenses, including reasonable attorneys’ fees,
(collectively, “Losses”) resulting from or arising out of (a) HCHB’s breach of
any representation or warranty in this Agreement; (b) HCHB’s breach of the
Business Associate Agreement; and (c) any claim, suit, action or proceeding
(each, an “Action”) brought by any third party against such indemnified entities
alleging (i) the infringement or misappropriation of any intellectual property
right relating to the delivery or use of the HCHB System, the HCHB Website or
the Licensed Software, but excluding any infringement contributorily caused by
Client; or (ii) the personal injury or damage to real or tangible personal
property caused by the negligence or willful misconduct of HCHB. Client will
indemnify, defend and hold HCHB, its affiliates and other customers or clients,
harmless from and against any and all Losses resulting from or arising out of
any Action brought against HCHB, its affiliates or clients alleging any damage
or destruction to the HCHB System, the Licensed Software, or HCHB Website caused
by Client, any Authorized User, or their respective agents or employees, or
which result from Client’s breach of this Agreement, the breach of any
representation or warranty made by Client in this Agreement, or the failure to
comply or otherwise observe the reasonable policies and procedures of HCHB
provided by it in the Manuals or any written supplements thereto. Each party’s
indemnification obligations hereunder shall be subject to (i) receiving
reasonably prompt written notice of the existence of any Action; (ii) being able
to, at its option, control the defense of such Action; (iii) permitting the
indemnified party to participate in the defense of any such Action; and (iv)
receiving full cooperation of the indemnified party in the defense thereof.


13.    Limitation of Liabilities. [****] NEITHER PARTY SHALL BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES WHATSOEVER
(INCLUDING DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF
BUSINESS INFORMATION, OR OTHER PECUNIARY LOSS) ARISING OUT OF THIS AGREEMENT OR
THE PERFORMANCE OR FAILURE OF THE HCHB SYSTEM, THE LICENSED SOFTWARE, OR THE
HCHB WEBSITE, OR FOR ACTS OF NEGLIGENCE THAT ARE




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





NOT RECKLESS OR INTENTIONAL, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY. [****] HCHB’S ENTIRE LIABILITY TO CLIENT OR ANY
OTHER PARTY, INCLUDING AN AUTHORIZED USER, FOR ANY LOSS OR DAMAGE RESULTING FROM
ANY CLAIMS, DEMANDS OR ACTIONS ARISING OUT OF THIS AGREEMENT OR THE PERFORMANCE
OF OR FAILURE TO PERFORM HEREUNDER SHALL NOT EXCEED THE GREATER OF (A) [****] OR
(B) [****].


14.    Force Majeure. Neither party shall be responsible for the failure to
perform in a timely manner under this Agreement (with the exception of
undisputed payments due by either party for work or services previously
performed) when the failure results from events or conditions beyond the
reasonable control of a party, including acts of God, civil war, insurrection or
riots, fire, flood, explosion, earthquake, or serious accident, labor disputes,
shortages of raw materials, or enactment of legislation rendering the
performance of either party hereto unlawful.


15.    Independent Contractors. HCHB is and shall perform under this Agreement
as an independent contractor. HCHB and Client shall have and maintain exclusive
control and direction over all of their respective employees, agents, and
operations. Each party assumes full and exclusive responsibility for the payment
of all premiums, payroll taxes, and other taxes now or hereafter required by any
law or regulation as to its own employees and agents engaged of the performance
of its obligations under this Agreement.


16.    No Third Party Beneficiaries. This Agreement is for the benefit of HCHB
and Client only, and confers no rights or benefits on any other person or
entity, including any customer, client, patient, vendor, or affiliate of either
party hereto.


17.    Dispute Resolution. This Section governs any dispute, disagreement, claim
or controversy between the parties to this Agreement arising from or related to
this Agreement (a “Disputed Matter”). All Disputed Matters shall be submitted to
the following dispute resolution process:


17.1.    Internal Resolution. The Disputed Matter shall first be referred
jointly to senior executives of each of the parties. If such executives do not
agree upon a resolution within ten (10) business days after referral of the
matter to them, the complaining party shall proceed to the next stage of this
dispute resolution procedure.


17.2.    Mediation. The complaining party shall, upon written notice and within
ten (10) business days after the conclusion of the internal escalation
procedure, elect to have the Disputed Matter referred to non-binding mediation
before a single impartial mediator to be jointly agreed upon by the parties. The
mediation hearing shall be attended by executives of both parties possessing
authority to resolve the Disputed Matter, and shall be conducted no more than
thirty (30) business days after a party serves a written notice of an intention
to mediate. The parties shall share equally all costs of such mediation. If the
Disputed Matter cannot be resolved at mediation, the complaining party shall
proceed to the next stage of this dispute resolution procedure.


17.3.    Arbitration. In the event that a Disputed Matter has not been resolved
through mediation, the complaining party shall submit the Disputed Matter to
binding arbitration pursuant to the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”). The arbitration panel shall have the
authority to render any award or remedy allowed by law. The arbitration panel
shall consist of three neutral arbitrators selected from the AAA’s Panel of
Arbitrators, and the arbitration hearing shall be conducted in Dallas, TX. The
parties shall diligently attempt to schedule the arbitration hearing for a time
within one




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





hundred and twenty (120) days after the demand for arbitration hereunder has
been issued. Following the hearing, the arbitrators shall issue a written
decision specifying the basis of their decision, and the award


made, if any. The cost of the arbitration proceeding shall be shared equally by
the parties, but the prevailing party in any arbitration proceeding shall be
entitled to recover its reasonable and necessary attorneys’ fees and expenses
incurred in connection with the arbitration. Provided that Client continues to
timely pay HCHB all fees and royalties due under this Agreement, Client shall
continue to possess the rights granted to it under this Agreement during the
pendency of any Disputed Matter before arbitration.


17.4.    Injunctive Relief Pending Arbitration. NOTWITHSTANDING THE FOREGOING,
HOWEVER, IT IS AGREED THAT ANY BREACH OF THIS AGREEMENT BY EITHER PARTY MAKING
ANY UNAUTHORIZED USE OF THE LICENSED SOFTWARE OR DISCLOSING ANY CONFIDENTIAL
INFORMATION OR CLIENT DATA OF THE OTHER PARTY OTHER THAN AS SPECIFICALLY
PERMITTED BY THIS AGREEMENT WILL CAUSE IMMEDIATE AND IRREPARABLE HARM. IN THE
EVENT OF ANY SUCH BREACH BY A PARTY, THE OTHER PARTY SHALL BE ENTITLED TO PURSUE
IMMEDIATE AND INTERIM INJUNCTIVE RELIEF FROM ANY COURT OF COMPETENT JURISDICTION
TO RESTRAIN SUCH UNAUTHORIZED USE OR CONDUCT.


18.    Expenses. Each party hereto agrees to pay the costs and expenses,
including reasonable attorneys' fees, incurred by the other party in
successfully enforcing any of the terms of this Agreement in the event of a
breach or threatened breach.


19.    Entire Agreement. This Agreement and the schedules and exhibits hereto
(incorporated herein by this reference) contain the complete agreement among the
parties with respect to the transactions contemplated hereby and supersedes all
prior discussions and agreements and understandings among the parties with
respect to such transactions. All prior “Client Service Agreements” (or
agreements of different title) governing Client’s use of (or Client’s
subsidiaries whose use thereof is permitted hereunder) the HCHB System, HCHB
Website, or Licensed Software are hereby terminated. Should a conflict arise
between the terms and conditions of this Agreement and any statement of work,
deliverable, purchase order, invoice, or other communication between the parties
hereunder, this Agreement shall control. Should a conflict arise between the
Business Associate Agreement attached as Exhibit 1 hereto and this Agreement,
the Business Associate Agreement will control.


20.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one original.


21.    Notices. All notices, demands, requests, or other communications that may
be or are required to be given, served or sent by any party to the other party
pursuant to this Agreement shall be in writing and shall be mailed by
first-class, registered or certified mail, return receipt requested, postage
prepaid, or transmitted by hand delivery or facsimile transmission, addressed as
follows:




HCHB:
Homecare Homebase, LLC
6688 N. Central Expwy, Suite 800
Dallas, TX 75206
Attention: Tom Maxwell and April Anthony




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





Client:    
EHHI Holdings, Inc.
6688 N. Central Expwy, Suite 1300
Dallas, TX 75206
Attention: April Anthony


Each party may designate by notice in writing a new address to which any notice,
demand, request, or communication may thereafter be so given, served or sent.
Each notice, demand, request or communication that is mailed, delivered or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent and received for all purposes at such time as it is delivered to
the addressee, with the return receipt, the delivery receipt, the affidavit of
messenger, or the facsimile confirmation of receipt being deemed conclusive
evidence of such delivery, or at such time as delivery is refused by the
addressee upon presentation.


22.    Waivers. The waiver by a party of a breach of any provision of this
Agreement by the other party (a) shall not operate or be construed as a waiver
of any subsequent breach by such other party and (b) will be valid only if in
writing signed by the waiving party.


23.    Successors, Transferees, and Assigns. This Agreement and the rights,
interests, and obligations hereunder shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors to their
entire business, permitted transferees, and permitted assigns.


24.    Governing Law. The parties acknowledge and agree that this Agreement and
the obligations and undertakings of the parties hereunder will be performable in
Dallas, Dallas County, Texas. This Agreement and the rights and obligations of
the parties hereto shall be governed, construed and enforced in accordance with
the laws of the State of Texas without regard to the conflict of laws provision
thereof. If any action is brought to enforce or interpret this Agreement, venue
for such action shall be in Dallas County, Texas.


25.    Amendment. This Agreement may be amended, modified or supplemented only
by a written instrument executed by the party against which enforcement of the
amendment, modification or supplement is sought.


26.    Assignment. Neither this Agreement nor any right or obligation created
hereby shall be assignable by either party hereto without the prior express
written approval of the other party (not unreasonably withheld or delayed),
except to a successor to its business (which shall include (i) any merger or
consolidation of such party in which such party is not the surviving entity,
(ii) any sale of in excess of fifty percent (50%) of such party’s then
outstanding shares of common stock, or (iii) any sale of all or substantially
all of such party’s assets). For the purpose of this Section, Client may
exercise its permitted assignment rights on a per-division basis. If Client
decides to execute a permitted assignment regarding some but not all divisions,
it may bifurcate this Agreement and transfer the number of Licensed Software
seats or users associated with such division to the division itself or any other
successor entity. In such a situation, Client and the division or successor
entity will each be deemed to retain all rights present under this Agreement
(for their respective Licensed Software seats or users) pursuant to two
then-separate agreements with HCHB. If HCHB uses
subcontractors to perform any obligations under this Agreement, HCHB will
continue to be liable to Client for all such obligations.


27.    Survival. The provisions of Sections 1 (first sentence, excluding Section
1(i)) (License), 5 (Ownership of Intellectual Property and Confidential Use),
7.7 (Self-Hosting Option, second sentence only), 10.5 (Transfer of Licensed
Software Upon Termination), 10.4 (last sentence only, Cancellation of Hosting




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





and Maintenance Services), 9 (Compliance With Laws), 11 (Effect of Termination),
12 (Indemnification), 13 (Limitations of Liability), Sections 15 through 28,
Section 30 (References), Section 31 (Non-Solicitation) and Section 33
(Bankruptcy), and all other perpetual rights granted herein shall survive the
termination for any reason of this Agreement.


28.     Interpretation. As used in this Agreement: “include,” “includes” and
“including” are not limiting and “or” is not exclusive. Headings included herein
are for convenience only, and will not be used to construe this Agreement.


29.     [Intentionally Omitted.]


30.    References. Client agrees to use its commercially reasonable efforts to
serve as a reference site upon reasonable advance notice from HCHB with respect
to any prospective third parties to whom HCHB may grant a license to use the
Licensed Software or other software useful with the HCHB System.


31.     Non-Solicitation. Each party agrees that neither it nor any of its
wholly-owned subsidiaries shall attempt to hire any then-current employees of
the other party during the term of this Agreement without the other party’s
prior written consent.


32.    HCHB shall provide Client with a report, prepared on an annual basis by
an independent third party in accordance with Statement of Auditing Standards 70
or SSAE 16, that provides assurance that HCHB’s system of internal controls are
in place, properly designed and operating effectively. Such report will include
both a Type I assessment that concludes on the adequacy of the design of
internal controls as well as a Type II assessment that concludes on the
operating effectiveness of these controls.


33.     Bankruptcy. The parties intend that the rights and licenses granted by
HCHB to Client pursuant to this Agreement are licenses of rights to
“intellectual property” for all purposes of Section 365(n) of Title 11 of the
United States Code, as such term is defined in Title 11 of the United States
Code. The parties agree that all materials provided by HCHB to Client pursuant
to this Agreement are “embodiments” of such intellectual property, for the
purposes of Section 365(n). HCHB consents to the assumption of this Agreement in
bankruptcy.


34.     RESERVED.


35.     Agreement to Use the License for Future Business. During the term of
this Agreement, Client agrees and covenants to use the Licensed Software in all
businesses acquired by Client and will upon consummation of any such
acquisitions license the Licensed Software for use in such acquired businesses
pursuant to the terms and conditions of this License Agreement.


36.1.    Source Code License. In the event HCHB files for bankruptcy protection,
or Client otherwise has the right to obtain the Source Code for the Licensed
Software in the HCHB System pursuant to the Source Code Escrow Agreement
(entered into among Iron Mountain, HCHB and Client with Deposit Account Number
35888), Client has the right to obtain the Source Code for the Licensed Software
in the HCHB


system pursuant to the Source Code Escrow Agreement provided for in Section
36.2. As used herein, the term “Source Code” means the human readable computer
programming information, and all programming documentation reasonably useful for
maintaining and updating the Licensed Software, including, but not limited to,
narrative descriptions, programming notes, software tools, schematics and
information identifying






--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





all third party software and databases used in conjunction with or as a part of
the HCHB System and all third-party software used to develop and maintain the
Licensed Software.


36.2.    Source Code Escrow. The subsisting Source Code Escrow Agreement (under
the Deposit Account number previously provided to the other party) shall be
updated to list Client as the Beneficiary along with current contact
information. HCHB represents and warrants that the Deposit Materials in escrow
as of December 19, 2013 include all Licensed Software and the HCHB System as of
such date and are current and complete as of such date. HCHB agrees that it will
update the Deposit Materials on a quarterly basis with the then current and
complete copies of all Licensed Software and the HCHB System.


37.    Hosting and Maintenance Services. Unless Client has exercised the
self-hosting option under Section 7.7, HCHB shall provide the Hosting and
Maintenance Services as more fully set forth in Exhibit A hereto and the failure
to provide such services shall be deemed a material breach of this Agreement.


38.    Added Services. In addition to the other services to be provided by HCHB
hereunder, HCHB hereby agrees to provide the following services to Client
[****]:


(a)    From February 23, 2011 through December 31, 2012, HCHB will provide to
Client, at Client’s election, (i) five hundred (500) hours of service in Custom
Development (defined below), (ii) one thousand (1,000) hours of service for
priority acceleration of specific Road Map Features (defined below) selected by
Client, or (iii) a combination of (i) and (ii). If the Client chooses
acceleration, then the time required to design the specific accelerated feature
will be offset from the available hours described in (ii) above.


“Custom Development” shall mean the development of features that will be deemed
proprietary to Client and not available for use by other HCHB clients without
the express prior written consent of Client. Such services may include custom
features within any of the various Licensed Software modules.


“Road Map Features” shall mean any feature that is outlined on the defined HCHB
Technology Road Map, which is an evergreen document outlining features to be
included in the upcoming four (4) release cycles.


(b)    From January 1, 2013 through December 31, 2015, HCHB will provide to
Client, at Client’s election, (i) three hundred (300) hours of service in Custom
Development, (ii) six hundred (600) hours of service for priority acceleration
of specific Road Map Features selected by Client, or (iii) a combination of (i)
and (ii). If the Client chooses acceleration, then the time required to design
the specific accelerated feature will be offset from the available hours
described in (ii) above.


(c)    From January 1, 2016, through the end of the term of the Agreement, HCHB
will provide to Client, at Client’s election, (i) one hundred fifty (150) hours
of service in Custom Development, (ii) three hundred (300) hours of priority
acceleration of specific Road Map Features selected by Client, or (iii) a
combination of (i) and (ii). If the Client chooses acceleration, then the time
required to design the specific accelerated feature will be offset from the
available hours described in (ii) above.


39.    Advisory Boards. HCHB agrees to provide Client with two permanent seats
on each of the Home Health Advisory Board and the Hospice Advisory Board (the
“Advisory Boards”). HCHB further agrees that neither of the Advisory Boards will
be disbanded, or have their responsibilities reduced, without




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





the Client’s prior written approval. Client agrees to work cooperatively with
HCHB to share insights into the needs of a homecare and/or hospice agency, and
such cooperation will include providing consultation on a regular basis to HCHB
through routine and regular (but in no event any less frequently than Client
historically


provided to HCHB prior to December 19, 2013) meetings with the Product
Management and Development teams of HCHB, or such other personnel as may be
designated by HCHB from time to time. HCHB shall have the unrestricted perpetual
right to use the results of all such cooperation, consultation and meetings,
except to the extent that Client expressly requests that HCHB keep confidential
specific matters addressed during such cooperation, consultation and meetings.
In exchange, HCHB agrees to provide Client with access to the Product Management
and Development teams on a regular basis to ensure that the needs of Client and
the industry are clearly understood and strategically addressed by HCHB.


40.    CPI Increases. The Maintenance and Hosting Rate set forth on Schedule “A”
hereto may be increased, at the commercially reasonable discretion of HCHB,
beginning on the date that is the five (5) year anniversary date of December 19,
2013 and on each anniversary date of December 19, 2013 thereafter (and only on
such anniversary date, or within the fifteen (15) day period following such
anniversary date, as specified below); provided, that the percentage increase in
the Maintenance and Hosting Rate on any such anniversary date shall not exceed
the percentage increase, if any, in the CPI Index for the period starting on the
date that is one year prior to the applicable anniversary date and ending on
such applicable anniversary date. Subject to the immediately preceding sentence,
HCHB shall notify Client in writing of any such CPI Index price increase no
later than fifteen (15) days following the occurrence of the applicable
anniversary date, and if HCHB does not provide such a price increase notice
within that fifteen (15) day period, then there shall be no price increase for
that year. “CPI Index” means the Consumer Price Index as published by the Bureau
of Statistics, U.S. Department of Labor, All Items Consumer Price Index for All
Urban Consumers (CPI-U) for the U.S. City Average (1982-84 = 100).


41.    Beta Testing. Client shall serve as the HCHB Beta Test Host prior to each
HCHB scheduled release for up to four HCHB scheduled releases for each annual
period, with the first such annual period commencing on December 19, 2013 and
ending on the one year anniversary of such date. As the Beta Test Host, upon
reasonable prior written notice from HCHB, Client agrees to allow HCHB to
activate new releases on Client servers a minimum of two (2) weeks and a maximum
of three (3) weeks prior to the scheduled release to other HCHB clients. During
this period, Client agrees to cooperate via communication with appropriate HCHB
staff regarding the performance of the Licensed Software and HCHB agrees to
cooperate to minimize related costs and disruption to Client. HCHB is entitled
to cancel the Beta Test Host services described herein at any time. In
consideration for serving as the Beta Test Host, Client shall be entitled to use
and access the HCHB Learning Hub (“Hub,” which shall be deemed to be
incorporated into Schedule A (Licensed Software) of the Agreement) at no cost to
Client, as long as Client provides Beta Test Host services and for a period
extending six (6) months beyond the date on which HCHB cancels the Beta Test
Host services. Following the conclusion of such six (6) month post-cancellation
period, Client will be responsible for all License Fees associated with the then
active number of users on the Hub and the related maintenance fees for the Hub
from that point forward. Client shall have the right to cancel the HCHB Beta
Test Host services at any time after three (3) years from December 19, 2013 by
providing six months prior written notice to HCHB in accordance with Section 21
of the Agreement.






--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





Agreed to and accepted as of the dates set forth below.




HOMECARE HOMEBASE, LLC:


By:     /s/ Matthew G. Posey
Name/Title: Matthew G. Posey, Chief Financial Officer
Date: December 31, 2014


EHHI HOLDINGS, INC.


By:     /s/ G. Robert Thompson
Name/Title: G. Robert Thompson, Chief Financial Officer
Date: December 31, 2014








--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





HOMECARE HOMEBASE, LLC
RESTATED CLIENT SERVICE AND LICENSE AGREEMENT
SCHEDULE A


Licensed Software:


The licensed software includes the following modules:
◦
Point of Care Module - Home Health

◦
Office Administration Module

•
Intake Management System

•
Workflow Management System

•
Clinical Pathway System

•
Assessment/OASIS/Validations System

◦
Billing Module, Scheduling and HR Module

◦
Point of Care Module - Hospice

◦
Business Development Module

◦
Physician Communication Module

◦
The Licensed Software will also include ([****]) HCHB’s Family Communication
Module, if and when commercially available (provided that HCHB has no obligation
to develop such module or make it commercially available).

◦
HCHB Learning Hub (to the extent provided pursuant to Section 41 of the
Agreement)

◦
Benchmarking Services (to the extent provided pursuant to Section 5.3 of the
Agreement)

Pricing: Licensing and Maintenance and Hosting Fees
User Licenses - All User Fees shall be [****] Dollars ($[****]) for each
Unlicensed Home Health Aide User and [****] Dollars ($[****]) for each other
user.




Licensing and Maintenance and Hosting Fee Schedule
Base License Fees:
 
HCHB Point of Care Module
    [****]
HCHB Point of Care Module
    [****]
HCHB Office Administration Module
    [****]
HCHB Billing/Schedule/HR Module
    [****]
HCHB Business Development Module
    [****]
HCHB Physician Communication Module
    [****]
Total Base License Fees
    [****]

The quarterly Maintenance and Hosting Fee will be charged at a rate equal to the
Total Base License Fee plus the Total User Fees (for the number of
Client-specified Licensed Users for the applicable Contract Year quarter)
multiplied by a Hosting Rate of [****] ([****]%) and a Maintenance Rate of
[****] ([****]%).


Training and Implementation Fees:
Training and implementation fees are charged at $[****] per day per trainer.
•
Estimated Training Days Are As Follows (Client may specify fewer or more
training days):

◦
3 Days QA with our team in Ft. Worth (2 trainers)





--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].



◦
5 Days Staff Training Per Branch (2 trainers)

◦
5 Days On Site Training per Branch (2 trainers)



Subsequent training days will be charged at $[****] per day per trainer as
requested by Client.


Client will be solely responsible for all reasonable and substantiated travel
expenses incurred by trainers (for travel to Client’s facilities at Client’s
request).


Items Not Included in the Pricing:
Pricing does not include:
◦
Any payor interfaces other than the interface to the Medicare intermediary and
OASIS submission interfaces (which HCHB estimates to cost $[****] per interface)

◦
IPAQ’s and connectivity kits (cell phones or modem cards) (which HCHB estimates
to cost $[****])

◦
Internet access for Client’s offices

Purchase of OCS Rehospitalization Tool Kit:
REOCCURING FEES
PRICE
TOTAL
OCS Rehospitalization Tool Kit Quarterly Subscription Fee
(EHHI = 60 Provider Numbers)
$[****] per provider
# per quarter
$[****] per quarter

*Net Fees subject to applicable state sales tax.


Since OCS Fees are assessed by HCHB annually on October 1 of the billing year,
the fees for the OCS Rehospitalization Tool Kit for EHHI will be billed as
follows:


On 10/1 the Client will be billed the first of four quarterly installments for
the OCS Subscription per Provider Number for use of the service for the coming
OCS Calendar Year (10/1/Current Year - 9/30/Next Year). The four quarterly
installments are due 10/1, 1/1, 4/1 and 7/1.








--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





HOMECARE HOMEBASE, LLC
RESTATED CLIENT SERVICE AND LICENSE AGREEMENT
EXHIBIT 1
BUSINESS ASSOCIATE AGREEMENT


ENCOMPASS HOME HEALTH
BUSINESS ASSOCIATE AGREEMENT


This Business Associate Agreement (“Agreement”) is made effective the 16th day
of September, 2013, (“Effective Date”), by and between Encompass Home Health1,
(“Encompass”), and Homecare Homebase, LLC, (“Business Associate”).
RECITALS
I.    Encompass is a “covered entity” under the Health Insurance Portability and
Accountability Act of 1996, as amended, (“HIPAA”), which, together with the
Health Information Technology for Economic and Clinical Health Act, (“HITECH
Act”) and related laws and regulations (collectively the “HIPAA Rule”), requires
that Encompass implement physical, administrative and technical safeguards to
ensure the privacy, confidentiality of its patients’ and employees’ “protected
health information” (“Encompass PHI”) from unauthorized access, use or
disclosure.
II.    Encompass may disclose its PHI to a third party “business associate” for
the third party to provide or perform business-related services and activities
to, for or on behalf of Encompass which involves Encompass PHI. Encompass and
Business Associate have a separate Service Agreement, to which this Agreement is
ancillary, regarding the provision or performance of the following services or
activities which involve the access, receipt, creation, use, disclosure or
maintenance of (check one or both) X Secured and/or __ Unsecured Encompass PHI
which necessitates this Agreement: Electronic medical record software
(“Services”2).
III.    This Agreement is required by the HIPAA Rule and is generally intended
to ensure that Business Associate will, in provision of the Services, comply
with the HIPAA Rule and establish and implement appropriate safeguards for the
Encompass PHI, and to clarify the extent to which Business Associate may and may
not access, use or disclose Encompass PHI.
IV.    THEREFORE, in consideration of the terms, conditions and mutual promises
herein, and the underlying Service Agreement, the parties agree as follows:
Definitions3 
A.    “Breach” means the unauthorized acquisition, access, use or disclosure of
protected health information (PHI) which compromises the security or privacy of
the PHI, except where the unauthorized person to whom the PHI was disclosed
would not reasonably have been able to retain the information. An unauthorized,
impermissible acquisition, access, use, or disclosure of PHI is presumed to be a
Breach
___________________________________________ 
1 For purposes of this Agreement, the term “Encompass Home Health” means and
includes all superior, subsidiary and affiliated entities and agencies of
Advanced Homecare Management, Inc.
2 Includes all multiple locations of Business Associate’s services.
3 The HIPAA Rule should be consulted for the full verbatim text of any
Definition.






--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





unless a risk assessment demonstrates that there is a low probability the PHI
has been compromised.4 
B.    “Breach Notice” means that Business Associate shall provide written notice
to Encompass within 10 days of the discovery of any incident of Breach of
Encompass PHI of which it becomes aware, including any Security Incident. Such
notice shall include the dates and description of the incident; the nature and
character of the PHI; the names of all Individuals whose PHI was involved; to
whom the PHI was disclosed; what Business Associate has done to mitigate the
Breach and prevent future occurrences; and any other information that may be
required.5 
C.    “Business Associate” means a person, organization or entity not a part of
the Encompass workforce, including the Business Associate’s subcontractors and
agents, who/which performs some business related service, function or activity
to, for or on behalf of Encompass which involves the receipt, access, use,
disclosure, creation, possession, maintenance, transmission, storage or
destruction of Encompass PHI.6 
D.    “Designated Record Set” means a group of records maintained by or for
Encompass that is: (i) the medical records and billing records about Individuals
maintained by or for Encompass; (ii) the enrollment, payment, claims
adjudication, and case or medical management record systems maintained by or for
a health plan; or (iii) used, in whole or in part, by or for Encompass to make
decisions about Individuals.
E.    “Disclose” and “disclosure” mean the release, transfer, provision of,
access to, or the divulging of, in any other manner, information to parties
outside the entity holding the information.
F.    “HIPAA Rule” means and refers to the Omnibus Privacy, Security, Breach
Notification, and Enforcement Rules; 45 CFR Parts 160, 164; 78 Fed. Reg. 5566,
et seq, (01/25/2013).
G.    “Individual” or “Individual’s Designee” means an Encompass patient or
employee whose PHI is at issue; the Designee is a person who has the legal
authority to act for and on behalf of the Individual with regard to HIPAA.
H.    “Minimum necessary” means the use or disclosure of the minimum amount and
type of PHI required to achieve the desired purpose of the request, use or
disclosure.
I.    “Protected Health Information (“PHI”) means any information, whether oral
or recorded in any form or medium: (i) that relates to the past, present or
future physical or mental condition of an Individual; the provision of health
care to an Individuals; or the past, present or future payment for the provision
of health care to an Individual; and (ii) that identifies the Individual or with
respect to which there is a reasonable basis to believe the information can be
used to identify the Individual. Protected Health Information includes
Electronic Protected Health Information (“ePHI”).
_____________________________
4 See 45 CFR 164.402.
5 § 13400 HITECH; 45 CFR § 164.410.
6 45 CFR § 160.103. Business Associate’s perform such services for a ‘covered
entity’ as claims processing; health plan administration; record storage,
maintenance or destruction; PHI messaging or transmission; data analysis,
processing or administration; utilization review; quality assurance; billing;
benefit or practice management; repricing; legal, actuarial, accounting,
consulting, data aggregation, management, administrative, accreditation, or
financial services for a covered entity. [45 CFR 160.103(1)].






--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





J.    “Secured PHI” is that PHI which has been rendered unusable, unreadable, or
indecipherable to unauthorized Individuals by (a) a technology that is developed
or endorsed by a standards developing organization that is accredited by the
American National Standards Institute; (b) by de-identification of PHI as
prescribed by HIPAA Privacy Regulation; (c) by destruction of the PHI in a
manner prescribed by law.
K.    “Security Incident” means the attempted or successful unauthorized access,
use disclosure, modification or destruction of protected health information or
interference with system operations in an information system.
L.    “Subcontractor” means an individual or organization, other than a member
of the Business Associate’s employed workforce, that accesses, uses, discloses,
creates, receives, maintains or transmits Encompass PHI for or on behalf of
Business Associate.
M.    “Unsecured” PHI” means that PHI which has not been rendered
unusable,    unreadable, or indecipherable to unauthorized persons through the
use of a technology or methodology specified by the Rule. (PHI which is not
“secured”.)
N.    Other terms used in this Agreement and not defined shall have the same
meaning attributed to them in the HIPAA Rule: Electronic Health Record; Data
Aggregation; Health Care Operations; Notice of Privacy Practices; Required By
Law; Secretary; Security Rule; Use.
AGREEMENT
OBLIGATIONS OF BUSINESS ASSOCIATE
1.
Business Associate acknowledges and agrees that all Encompass PHI accessed,
used, disclosed, received, created or made available in any form by Encompass to
Business Associate is subject to this Agreement. Business Associate shall comply
with all applicable requirements of the HIPAA Rule and shall assume the
following obligations under this Agreement:



(a)not to access, use or disclose Encompass PHI other than as permitted or
required by the Service Agreement, this Agreement, or as permitted or required
by law;


(b)employ appropriate administrative, technical and physical safeguards to
protect the confidentiality and integrity of Encompass PHI, including electronic
PHI, and prevent its unauthorized access, use or disclosure;


(c)initiate the Breach Notification procedure as defined herein;


(d)obtain written assurance that any subcontractors or agents of Business
Associate that access, use, disclose, create, receive, maintain, or transmit
Encompass PHI for or on behalf of Business Associate agree to the same
restrictions, conditions, and compliance requirements that apply to Business
Associate under this Agreement and the HIPAA Rule;


(e)make Encompass PHI available in a Designated Record Set to Encompass, an
Individual, or an Individual’s Designee, within 30 days of a request satisfy the
HIPAA Rule requirements for an Individual’s right of access to the Individuals
PHI;




--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





(f)maintain and make available to Encompass, upon request, the information
required to provide an accounting of disclosures of an Individual’s PHI;


(g)make any amendments to Encompass PHI in a Designated Record Set as directed
or agreed by Encompass;


(h)make its internal practices, books, and records available upon request to the
Secretary of DHHS for purposes of determining compliance with the HIPAA Rule;


(i)document all Permitted Disclosures of Encompass PHI and report such
disclosures to Encompass upon request;


(j)in the event of a Breach by Business Associate, take steps to mitigate the
Breach and prevent future occurrences; and


(k)provide access to copies of electronic PHI to Encompass, the Individual or
the Individual’s Designee and comply with the Security Rule with respect to
electronic PHI, if applicable.


PERMITTED USE AND DISCLOSURE
2.
Business Associate may only access, use or disclose Encompass PHI, under the
rule for “minimum necessary” disclosure, as follows: (a) as necessary to perform
the services, activities and functions set forth in the Service Agreement and to
comply with this Agreement; (b) to de-identify the PHI; (c) to honor direct and
valid requests for copies of Encompass PHI from Individuals or their Designee;
(d) as authorized by the Individual or their Designee; (e) to honor proper
subpoenas or other court orders for copies of Encompass PHI; (f) for data
aggregation for the health care operations of Encompass, at its request; (g) for
purposes of Business Associate management and administration, and to carry out
its legal responsibilities; and/or (h) as otherwise required or permitted by
law.



PROHIBITED USE AND DISCLOSURE
3.
Business Associate shall not use or disclose Encompass PHI as follows: (a) for
fund-raising or marketing purposes; (b) to a health plan for payment or health
care operations purposes if Encompass has informed the Business Associate that
the patient has requested this restriction and has paid out of pocket in full
for the health care item or service to which the PHI solely relates; (c) not
directly or indirectly receive remuneration in exchange for PHI; or (d) in any
manner that would constitute a violation of the HIPAA Rule should Encompass make
the disclosure.



OBLIGATIONS OF ENCOMPASS
4.
Encompass shall:



(a)notify Business Associates of any limitation in its privacy practices to the
extent such limitations may affect Business Associate’s access to or use or
disclosure of PHI;










--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





(b)    notify Business Associate of any changes in, or revocation of an
Individual’s authorization for Encompass to use or disclose PHI to the extent
that such changes may affect Business Associate’s access to or use or disclosure
of PHI;


(c)    notify Business Associate of any restriction to or the use or disclosure
of PHI that Encompass has agreed to (including, without limitation any agreement
by Encompass not to disclose PHI to a health plan for payment or health care
operations purposes) to the extent that such restriction may affect Business
Associate;


(d)    notify Business Associate of any amendments required to be made to PHI
that Business Associate possesses in a designated record set; and


(e)    provide Business Associate a current and updated copy of its Notice of
Privacy Practices & Patient’s Rights.


MISCELLANEOUS
5.Term. The Term of this Agreement shall be effective as of the Effective Date
first written above and shall automatically renew for one year terms on each
anniversary date thereafter unless sooner amended or terminated by the terms
herein. Unless amended or terminated, this Agreement shall remain in effect so
long as there is an underlying Service Agreement between the parties which
necessitates Business Associate’s access, use, disclosure or maintenance of
Encompass PHI.


6.Amendment; Termination. This Agreement may be amended pursuant to new or
changed state or federal laws or regulations which bear directly on the subject
matter, definitions, terms, conditions, and provisions of this Agreement. This
Agreement may terminate upon the expiration or termination of the Services
Agreement or upon 30 days written notice by either party, subject to the
Surviving Terms and Conditions and other obligations herein.


7.Surviving Terms and Conditions. Upon termination or expiration of this
Agreement, for the ongoing protection of Encompass PHI, the Obligations of
Business Associate; Permitted Uses and Disclosures; and the Prohibited Uses and
Disclosures sections of this Agreement shall survive and be effective for so
long as Business Associate has possession and control over any Encompass PHI.
Otherwise, Business Associate may, with approval of Encompass, return all
Encompass PHI, or in the alternative Business Associate may render the PHI
“Secured,” as defined herein, with written certification by Business Associate
as to the securing of the Encompass PHI.


8.Interpretation. Any ambiguity in this Agreement shall be deferred to the HIPAA
Rule and interpreted to permit Encompass to comply with the HIPAA Rule.


9.Indemnification; Liability. Under this Agreement, each party shall be and
remain liable for their own acts and omissions, and each party shall indemnify
and hold harmless the other from and against all claims, liabilities, penalties,
fines, fees, causes of action (civil or regulatory), and/or other costs and
expenses, including attorneys’ fees, that may arise against one party due to,
related to, or regarding the acts or omissions of the other. Business Associate
shall be liable to Encompass for all costs incurred associated with any formal
HITECH Act Breach Notification required by Encompass which is caused by or due
to the acts or omissions of Business Associate.






--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





10.Notice. For notifications required or permitted by this Agreement, such
notices should be sent to the persons and addresses below:
Encompass:


Compliance Officer:
Encompass Home Health
6688 N. Central Expwy., Ste. 1300, Dallas, TX 75206
T - 214/239-6511
F - 1-866-670-1249
Compliance@ehhi.com


Business Associate:


Tom Maxwell, Chief Operating Officer
6688 N Central Expwy. Ste. 800 Dallas, TX 75206
T - 214.239-6731
F - 214/239-6799
tmaxwell@hchb.com


11.Entire Agreement. This Agreement supersedes any and all prior and
contemporaneous Business Associate Agreements between the parties and
constitutes the final and entire Agreement between the parties hereto with
respect to the subject matter hereof.


12.Execution. This Agreement may be executed in multiple parts which
collectively comprises a duly executed Agreement. Facsimile copies may be
considered a duly executed copy, however each party shall produce an
originally-signed copy of the Agreement upon request.


“Business Associate”
Encompass Home Health
 
 
Signature: __________________
Signature: __________________
Printed Name: ________________________
Printed Name: ________________________
Title: ____________________
Title: ____________________











--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidential treatment. The non-public information has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended. The omitted portions of this
Exhibit are indicated by the following: [****].





HOMECARE HOMEBASE, LLC
RESTATED CLIENT SERVICE AND LICENSE AGREEMENT
EXHIBIT A
HOSTING & MAINTENANCE SERVICES


EXHIBIT A
(Maintenance, Support and Service Levels)
Because HCHB back-office applications are accessed via the Internet, it is not
feasible to guarantee system performance, because HCHB has no control over a
customer’s Internet bandwidth and latency. HCHB does guarantee an adequate
pipeline between HCHB’s system and the Internet, and adequate hardware resources
to enable its applications to be responsive for all of its users.
Bandwidth
HCHB will allow maximum average response time by providing average bandwidth of
not less than 125% of the average bandwidth utilization during any one-month
period and by providing average CPU and memory availability of not less than
125% of average memory utilization during any one-month period. Upon Client’s
request, HCHB will provide Client with reports of monthly bandwidth and memory
usage and availability.
System Uptime
HCHB further guarantees that its systems will be up and running and available to
users with Internet availability for a minimum of 99.5% of the time, measure
during any continuous 30-day period, excluding planned system outages. System
availability is constantly traced and all incidents of unplanned loss of
availability are recorded and reported to users. Upon Client’s request, HCHB
will provide Client with frequent (at least monthly) detailed reports of its
back-office response time and availability statistics. Brief, planned system
outages occur on a very infrequent basis. These outages are for necessary system
maintenance or reconfiguration, and are performed between 10:00 p.m. and 4:00
a.m. (EST).
Penalties
In the event and to the extent that the HCHB System does not perform in
accordance with the standards set forth above, HCHB will refund to Client, as
Client’s sole and exclusive remedy, an amount equal to twenty-five percent (25%)
of Client’s monthly hosting fee payable as set forth in this Addendum and the
Agreement.






